DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018116510.2, filed on 7/09/2018.

Information Disclosure Statement
The information disclosure statements submitted on 1/07/2021, 4/18/2022, and 6/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 4/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.

Regarding Rejections under 35 U.S.C. § 102, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 1 including: wherein the duct covers a portion of openings on the housing walls.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are outlined in Table 1.1 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a heat dissipating device for dissipating heat” 
(claim 1)
Fig. 2 illustrates “heat dissipating device” (18)
“a medium dispensing unit…to enable transmission of a medium” 
(claims 10, 11)
Fig. 2 illustrates a “medium dispensing unit” (26)

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP2003230030A; machine translation provided) (hereinafter Matsuura) in view of Kazunori (JP 4496868 B2; machine translation provided) (hereinafter Kazunori).
Regarding claim 1, Matsuura discloses:
A camera for a motor vehicle, comprising: [See Matsuura, ¶ 0011 discloses a solid-state imaging device; See MPEP 2111.02 (II) “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  The intended use of the camera as being used “for a motor vehicle” does not appear to result in a structural difference between the claimed invention and the prior art.  More so, nowhere in the body of the claim is a motor vehicle recited.  As such, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure of steps of the claimed invention.]
an outer housing; and [See Matsuura, ¶ 0011 discloses a case for accommodating the solid-state imaging device; See Matsuura, at least Figs. 1, 2, 3 and 6 illustrate an outer housing of the camera.]
a heat dissipating device for dissipating heat from the camera, [See Matsuura, ¶ 0064 discloses that by operating electric fan 90, a fluid flow is generated which exchanges heat with the case to cool the case.]
wherein the heat dissipating device comprises a duct for conveying a liquid or gaseous heat absorption medium, [See Matsuura, ¶ 0060-0065 discloses fluid flow paths 101 and 102 for cooling the case using heat exchange between a fluid such as air existing outside the case and the case itself.]
wherein the duct is closed and arranged on at least two opposite housing walls of the outer housing, and [See Matsuura, Fig. 14 illustrates channels 101, 102, and optionally 109, which are closed cross-sectionally.  See Matsuura, Fig. 12 illustrates channels 103, 104, 105, 106, 107, and 108, which are closed circumferentially, and which are clearly illustrated as being on opposing housing walls of the case (4).]
Matsuura does not appear to explicitly disclose:
wherein the duct covers a portion of openings on the housing walls.
However, Kazunori discloses:
wherein the duct covers a portion of openings on the housing walls. [See Kazunori, Fig. 25A illustrates a state in which the cover of a camera is removed (leaving an opening), Fig. 25B illustrates a configuration showing a state in which a cooling module is attached, and Fig. 25C illustrates an electronic cooling and liquid cooling unit including ducts/pipes for circulating and recirculating fluid.  See Kazunori, ¶ 0138, 0146, 0148-0149 particularly discloses a meandering pipe for recirculating cooling liquid.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Matsuura to add the teachings of Kazunori in order to recirculate a cooling fluid through a removable cooling unit using a meandering pipe to reduce heating of a camera imager.

Regarding claim 2, Matsuura in view of Kazunori discloses the limitations of claim 1.
Kazunori discloses:
wherein the duct is arranged on an outer side of the outer housing such that in relation to a direction of rotation around a longitudinal axis of the camera it encircles the outer housing at least once at least partially. [See Kazunori, Figs. 25A-25C, ¶ 0138, 0146, 0148-0149 particularly discloses a meandering pipe for recirculating cooling liquid.  Fig. 25A illustrates an image sensor unit (23), and Fig. 25C illustrates a cooling unit with a meandering pipe for recirculating cooling liquid, wherein it is observable that the pipe encircles the camera around its longitudinal axis, and thus encircles the housing portion 100 at least once (at least partially).  The Examiner notes that the language “at least partially” may be broadly interpreted such that an encirclement is “partial”, and thus incomplete, which appears to be further supported by claims 3 and 4, which recite that the duct only partially encircles the outer housing, and that the duct is mounted only on three of four outer walls.]

Regarding claim 3, Matsuura in view of Kazunori discloses the limitations of claim 2.
Matsuura discloses:
wherein the duct only partially encircles the outer housing. [See Matsuura, Fig. 14 ¶ 0140 discloses the duct elements 101, 102, and 109 being on three of four outer housing walls, thus only partially encircling the outer housing.]

Regarding claim 4, Matsuura in view of Kazunori discloses the limitations of claim 2.
Matsuura discloses:
wherein the duct is arranged and mounted on only three of four outer walls. [See Matsuura, Fig. 14 ¶ 0140 discloses the duct elements 101, 102, and 109 being on three of four outer housing walls, thus only partially encircling the outer housing.]

Regarding claim 9, Matsuura in view of Kazunori discloses the limitations of claim 1.
Matsuura discloses:
wherein the duct is coupled with a medium dispensing unit external to the camera so that the liquid medium from the medium dispensing unit is conveyed via the duct to the camera. [See Matsuura, ¶0063, Figs. 4 and 5 illustrate a “back panel” (3b) separate from the camera defining a manifold portion which houses a fan (medium dispensing unit).  The fan draws a liquid (air) into the ducts (101, 102) which cools the camera and the camera case (4).]

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Kazunori in view of Hayakawa et al. (US 20150296108 A1) (hereinafter Hayakawa).
Regarding claim 5, Matsuura in view of Kazunori discloses the limitations of claim 1.
Matsuura in view of Kazunori does not appear to explicitly disclose:
wherein on the outer side of at least one housing wall the outer housing comprises a receiving channel for the duct such that the duct is arranged at least partially sunk in the receiving channel. 
However, Hayakawa discloses:
wherein on the outer side of at least one housing wall the outer housing comprises a receiving channel for the duct such that the duct is arranged at least partially sunk in the receiving channel. [See Hayakawa, Fig. 5 illustrates a cross-section of an outer housing wall comprising a “receiving channel” (7), having disposed therein a duct channel (11a); See Hayakawa, Figs. 6A, 6B illustrate duct channels 11a, and 11b being “sunk” in the receiving channel, insofar as the ducts are integrally formed within the receiving channel; See Hayakawa, ¶ 0032, 0035-0037, 0039-0040 discloses that a nozzle provided at the distal end side of the nozzle unit has the central portion provided with an air passage that guides the compressed air. Cleaning liquid paths that guide the cleaning liquid are provided on both sides of the left and the right of the air passage. Furthermore, the distal end of each of the air passage and the cleaning liquid paths is bent at a substantially right angle so as to face the lens of the camera.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle camera lens cleaning technologies and would have understood, as evidenced by Hayakawa, that in order to remove matter attached to the surface of a camera lens, implementation of merged compressed air and cleaning liquid channels would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such merged air and liquid channels as taught by Hayakawa in the system of Matsuura in view of Kazunori in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 6, Matsuura in view of Kazunori in view of Hayakawa discloses the limitations of claim 5.
Hayakawa discloses:
wherein the receiving channel comprises retaining elements by which the duct in the receiving channel is prevented from slipping out. [See Hayakawa, ¶ 0030 discloses that a “receiving channel” (7) as above discussed is provided with a cap (7d), which “retains” the channels 11a, 11b.  Additionally noting Figs. 6A, 6B, wherein duct channels (11a, 11b) are integrally formed with the receiving channel.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Regarding claim 7, Matsuura in view of Kazunori in view of Hayakawa discloses the limitations of claim 5.
Hayakawa discloses:
wherein, a channel bottom of the receiving channel which faces the interior of the outer housing is at least sectionally formed with at least one opening towards the interior of the outer housing such that heat from the interior directly exits via the opening. [See Hayakawa, ¶ 0039-0040 discloses discharge ports 10a, 10b (a channel bottom which faces the interior of the outer housing – “outer housing” corresponding with element 1, per Fig. 6A) as well as merging flow paths 16a, 16b.  It is noted that the fluid and compressed air exit via the discharge port towards the camera lens element 1a (per Fig. 6A).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Regarding claim 8, Matsuura in view of Kazunori in view of Hayakawa discloses the limitations of claim 5.
Hayakawa discloses:
wherein viewed perpendicularly to its longitudinal axis, the receiving channel is dimensioned with a width such that the duct is arranged in the receiving channel with clearance in the direction of the width. [See Hayakawa, Fig. 5 illustrates a partial cross-sectional view of the “receiving channel” (nozzle, 7), wherein when viewed from a top-down (perpendicular to the longitudinal axis defined in the direction of the optical path of the lens unit) the duct channels 11a, 11b therein are disposed “with clearance” in a width direction (each of the channels are disposed within the nozzle “receiving channel”, and thus have clearance).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dreiocker et al. (US 20160272163 A1) in view of Ratcliffe (US 20170064877 A1) (hereinafter Ratcliffe).
Regarding claim 10, Dreiocker discloses:
A device for a motor vehicle, comprising [See Dreiocker, Fig. 1 illustrates a motor vehicle use case.]
a camera according to claim 1; and [See Examiner’s previous rejection of independent claim 1.]
a medium dispensing unit which is connected with the camera so as to enable transmission of a medium, wherein the medium dispensing unit is configured to clean a device for the motor vehicle by the medium, [See Dreiocker, ¶ 0029 discloses a cleaning fluid being transported (via provided pressure by the pump) through the fluid channel of the rear cover and the fluid channel of the front cover and lens holder. The top of the lens holder has an opening or nozzle to allow the cleaning fluid to exit the channel and flow onto and over the camera lens taking off any debris, dust, snow or the like. The opening or nozzle is designed in a way that it provides a wide enough spray pattern of the fluid to cover the camera lens; See Dreiocker, Fig. 3 illustrates a channel (30b) and nozzle (34) by which a fluid is conveyed to a camera lens.]
Dreiocker does not appear to explicitly disclose:
wherein the medium is conveyed from the medium dispensing unit to the camera via the duct and also conveyed back from the camera to the medium dispensing unit via the duct. 
However, Ratcliffe discloses:
wherein the medium is conveyed from the medium dispensing unit to the camera via the duct and also conveyed back from the camera to the medium dispensing unit via the duct. [See Ratcliffe, ¶ 0028-0029 discloses a fluid reservoir is fluidly coupled to the heat sink via an input pipe and an output pipe. Located within the fluid reservoir is a pump arranged to circulate fluid from the reservoir to and from the heat sink. The pump causes fluid to flow from the reservoir through the input pipe, through the heat sink, and back to the reservoir through the output pipe. The fluid reservoir further includes a cooling fan arranged to dissipate heat from the fluid reservoir.  The heat sink is provided for cooling an image processing chip of a camera unit, and hence the “medium” (a fluid) is circulated to the camera via ducts (62, and 64 per Fig. 3) and back to the pump.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Dreiocker to add the teachings of Ratcliffe in order to provide a circulating fluid in combination with a heat sink in order to improve an overall cooling effect and heat dissipation of a vehicle camera imager.

Regarding claim 11, Dreiocker discloses:
A motor vehicle with a camera according to claim 1; and a [See Dreiocker, Fig. 1 illustrates a motor vehicle use case; See Examiner’s previous rejection of independent claim 1.]
device with a medium dispensing unit which is connected with the camera to enable transmission of a medium, wherein the medium dispensing unit is configured to clean a device for the motor vehicle by the medium, [See Dreiocker, ¶ 0029 discloses a cleaning fluid being transported (via provided pressure by the pump) through the fluid channel of the rear cover and the fluid channel of the front cover and lens holder. The top of the lens holder has an opening or nozzle to allow the cleaning fluid to exit the channel and flow onto and over the camera lens taking off any debris, dust, snow or the like. The opening or nozzle is designed in a way that it provides a wide enough spray pattern of the fluid to cover the camera lens; See Dreiocker, Fig. 3 illustrates a channel (30b) and nozzle (34) by which a fluid is conveyed to a camera lens.]
Ratcliffe discloses:
wherein the medium is conveyed from the medium dispensing unit to the camera via the duct and also conveyed back from the camera to the medium dispensing unit via the duct. [See Ratcliffe, ¶ 0028-0029 discloses a fluid reservoir is fluidly coupled to the heat sink via an input pipe and an output pipe. Located within the fluid reservoir is a pump arranged to circulate fluid from the reservoir to and from the heat sink. The pump causes fluid to flow from the reservoir through the input pipe, through the heat sink, and back to the reservoir through the output pipe. The fluid reservoir further includes a cooling fan arranged to dissipate heat from the fluid reservoir.  The heat sink is provided for cooling an image processing chip of a camera unit, and hence the “medium” (a fluid) is circulated to the camera via ducts (62, and 64 per Fig. 3) and back to the pump.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130092758 A1		TANAKA; Hitoshi et al.
Disclosing features of cleaning a camera lens surface through the use of a combined air pump and water channels.
US 20090250533 A1		AKIYAMA; Keiko et al.
Disclosing valve-controlled lens washing of vehicle camera.
US 20050276599 A1		Kajino, Tetsurou et al.
Disclosing forming a channel surrounding a vehicle camera for blowing heated air for dissipation of dew and condensation formation on a camera lens.
US 20210181606 A1		Vitanov; Anatolii

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486